Citation Nr: 1217930	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  04-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left knee prior to August 26, 2008, and in excess of 60 percent from October 1, 2009.

2.  Entitlement to a disability rating in excess of 30 percent for urethral constricture prior to December 28, 2010, and in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and L.R.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to February 1983.

These matters come before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Buffalo, New York, Regional Office (RO).  The Board considered the appeal in November 2006 and December 2009 and determined that additional development of the medical record was required in order to make a decision.  A review of the record shows that the RO has substantially complied with all prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appeared at a June 2006 hearing before the Board in Washington D.C.  A transcript is of record.  In February 2012, the Veteran was informed by VA that the Acting Veterans Law Judge who conducted the June 2006 hearing was no longer employed by the Board.  He was notified that he could testify at another hearing.  The Veteran did not respond to this letter; thus, another hearing has not been requested.

The Board notes that for the period from August 26, 2008, through September 30, 2009 inclusive, the Veteran was in receipt of a temporary 100 percent schedular disability rating for convalescence following left knee replacement surgery followed by a one-year temporary 100 percent schedular disability rating following the implantation of the prosthesis; thus, the issue of an increased disability rating for a left knee disability for that time period is moot.



FINDINGS OF FACT

1.  Prior to August 26, 2008, the Veteran's left knee disability was manifest by no more than slight laxity, subjective complaints of pain and weakness without incapacitating episodes, flexion to 100 degrees, and full extension, with x-ray evidence of mild degenerative changes.

2.  From October 1, 2009, the Veteran's left knee disability is manifest by no more than severe laxity, subjective complaints of pain and weakness without incapacitating episodes, flexion to 115 degrees, and full extension, with x-ray evidence of degenerative changes.

3.  Prior to May 26, 2009, the Veteran's urethral constricture required the wearing of absorbent materials that must be changed two to four times per day and in awakening to void five times per night.

4.  From May 26, 2009, the Veteran's urethral constricture requires the wearing of absorbent materials that must be changed at least four times per day.


CONCLUSIONS OF LAW

1.  Prior to August 26, 2008, the criteria for a disability rating in excess of 20 percent for a left knee disability have not been met or approximated; from October 1, 2009, the criteria for a disability rating in excess of 60 percent for a left knee disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5055 (2011).

2.  Prior to May 26, 2009, the criteria for a disability rating of 40 percent, but no higher, for urethral constricture have been met; from May 26, 2009, the criteria for a disability rating of 60 percent for urethral constricture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7518 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in April 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A July 2008 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  The Veteran has been afforded VA examinations in connection with his claims.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Left Knee

The Veteran filed his claim for an increased disability rating for his left knee in March 2004.

A VA orthopedic note from October 2003 reflects that the Veteran had medial discomfort in his left knee.  The examiner observed that the left knee was negative for ecchymosis, erythema, or effusion.  Flexion was to 120 degrees.  The left knee was negative for varus and valgus laxity or stress tenderness.  An X-ray revealed chondrocalcinosis.

On follow-up in February 2004, a VA examiner observed medial joint line tenderness in the left knee.  Varus-valgus stress tenderness was observed, although the left knee was negative for varus-valgus laxity.

On VA examination in May 2004, the Veteran reported that he wore a hinged brace on his left knee.  He indicated that he could walk about a half city block.  He had difficulty climbing and descending stairs.  The examiner found tenderness on palpation of the medial and lateral aspects of the left knee.  Flexion was to 135 degrees.  Extension was to 0 degrees.  The diagnosis given was degenerative joint disease of the left knee.

In July 2004, the Veteran stated that he used a knee brace every day.  He said that without the brace he had no stability, and he only took his brace off to sleep.

A VA orthopedic clinic note from October 2004 reflects that the Veteran's left knee was negative for ecchymosis, erythema, or effusion.  Flexion was to 110 degrees.  The examiner noted that the left knee was negative for varus/valgus laxity, but positive for tenderness.  The diagnosis given was left knee chondrocalcinosis.

On follow-up in January 2005, the Veteran complained of pain in his left knee.  Flexion was to 115 degrees.  The examiner indicated that the left knee was negative for ecchymosis, erythema, effusion, or varus/valgus laxity.  There was varus/valgus stress tenderness.  An X-ray revealed chondrocalcinosis.

During his June 2006 Board hearing, the Veteran remarked that he had been told that he needed a left knee replacement.  He said that he wore a brace.  He stated that he experienced daily pain.  He said he experienced daily locking.

A VA orthopedic clinic note from October 2006 shows that the Veteran had an episode of left knee locking.  The Veteran reported experiencing pain that rated a 6 on a 0 (low) to 10 (high) pain scale.  The examiner observed that the Veteran's left knee was negative for ecchymosis, erythema, effusion, varus/valgus laxity, and varus/valgus stress tenderness.  The left knee was positive for crepitus and grinding.  Flexion was to 115 degrees.

A November 2006 clinic record reflects that the Veteran had full extension of the left knee.  Flexion was to 140 degrees.  The note indicates that the Veteran had pain.  An MRI revealed a large lateral meniscus tear and less severe tear of the medial meniscus.  In February 2007, he underwent a left knee arthroscopy.

A surgery follow-up note from February 2007 reflects that there was no erythema, exudate, or swelling of the left knee.  The examiner observed full extension of the left knee and 120 to 130 degrees of flexion.  Some pain was present on valgus and varus stress.

In March 2007, the Veteran told a VA examiner that he experienced significant pain in his left knee.  The examiner indicated that there was no erythema, exudates, or swelling of the left knee.  Extension was noted to be full, and flexion was to 120 to 130 degrees.  Some pain was present on valgus and varus stress.

During a VA spine examination in April 2007, the Veteran complained of increasing discomfort in his left knee.  The examiner found no significant varus or valgus deformity of the left knee.  The examiner remarked that stability of the left knee was good both in the anterior posterior and the medial lateral plane.  Flexion of the left knee was to 100 degrees, and extension was to 0 degrees.

A VA follow-up record from February 2008 reflects that the Veteran experienced pain and grinding in his left knee.  He wore a knee brace.  The examiner remarked that there was very significant pain along the medial and lateral joint lines.  Flexion of the left knee was to 130 degrees.  An X-ray revealed significant chondrocalcinosis and moderate arthritis.

On VA examination in August 2008, the examiner indicated that stability of the left knee was good both in the anterior/posterior and the medial/lateral plain.  Flexion of the left knee was to 110 degrees.  Extension was to 0 degrees.  Both ranges of motion were diminished on repetitive motion due to pain.

Prior to August 26, 2008, the Veteran's left knee disability was rated as 20 percent disabling under Diagnostic Code 5257.  Under Diagnostic Code 5257 other impairment of the knee, such as recurrent subluxation or lateral instability 10, 20, and 30 percent ratings, are assignable for slight, moderate, and severe impairment, respectively.  38 C.F.R. § 4.71a.

Considering the pertinent facts in light of the above-noted criteria, the Board finds that there is no basis for assignment of a disability rating higher than 20 percent under DC 5257 prior to August 26, 2008.  

Despite the Veteran's complaints of instability and use of a brace, there has been no objective evidence of severe laxity or recurrent subluxation of the left knee.  In this regard, subluxation and laxity were not found on objective examination in either the May 2004, April 2007, or August 2007 VA examinations.  Additionally, neither VA examiner found instability in the left knee.  Additionally, the VA outpatient records do not reflect the presence of laxity or subluxation.  The Board finds that the VA examination reports outweigh the Veteran's contentions as the VA examination reports were created by objective medical personnel impartially reporting the results of a medical examination.  Concerning the Veteran's statements, the Board recognizes that that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board thus finds that there is no basis for a disability rating in excess of 20 percent for instability as the VA examination reports outweigh the Veteran's contentions.  The VA examination reports do not show that the Veteran suffers from severe subluxation and laxity in his left knee, as is required for a disability rating in excess of 20 percent under DC 5257.

The Board has additionally considered the Diagnostic Codes pertaining to limitation of motion of the left knee.

Under Diagnostic Code 5260, for limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where the limitation of motion of the specific joint or joints involved is noncompensable, under the applicable diagnostic codes, a maximum rating of 10 percent is warranted where arthritis is shown by x-ray and where limitation of motion is objectively confirmed by evidence of swelling, muscle spasm, or painful motion.  In the absence of limitation of motion, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  A 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

The Board observes that prior to August 26, 2008, the evidence reflects that flexion of the left knee was limited, at worst, to 100 degrees.  The aforementioned flexion measurements are consistent with no more than a 0 percent (noncompensable) rating under DC 5260.

The Board points out that prior to August 26, 2008, there has been no evidence of limitation of extension of the left knee.  Hence, the extension measurements are also consistent with no more than a 0 percent (noncompensable) rating under DC 5261.

The Veteran has repeatedly reported that he experiences pain in his left knee.  He has reported pain to each medical examiner, and he has additionally discussed his pain in repeated submissions to the RO.  Given the Veteran's painful-albeit, noncompensable-left knee motion, and other symptoms, the currently assigned disability rating of 20 percent prior to August 26, 2008 appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 5003 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable prior to August 26, 2008, even when functional loss due to pain, weakness and other factors is considered.

The Board has also considered whether there is any basis for assignment of a higher rating for the left knee disability prior to August 26, 2008, under any other potentially applicable diagnostic code.  However, in the absence of any ankylosis, dislocated or removed cartilage, or other deformity, evaluation of the left knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-DC 5256, 5258, 5259, 5262, or 5263-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

On August 26, 2008, the Veteran underwent a total left knee replacement.

On VA examination in November 2009, the Veteran reported experiencing pain, swelling, and instability in his left knee.  He used a stabilizer brace, but his brace still gave out.  The examiner observed that the left knee had instability, stiffness, weakness, incoordination, and pain.  No episodes of dislocation or subluxation were noted.  The Veteran reported experiencing moderate flare-ups one to two times per week.  During his flare-ups, he experienced muscle spasms.  The examiner found that the left knee was very tender to palpation.  No crepitation, clicks, or grinding were observed.  Flexion was to 100 degrees.  Extension was to 0 degrees.  No ankylosis was present.

In April 2010, the Veteran underwent a surgical revision of his left knee.  An April 2010 follow-up record reflects that the Veteran had full extension and 115 degrees of flexion in the left knee.  Varus/valgus stress was normal.  Additional follow-up records from June and August 2010 reflect that the Veteran experienced pain and discomfort in his left knee.  Flexion was to 125 degrees, and extension was to approximately 5 degrees.  No laxities were observed.  Another VA record from November 2010 contains the Veteran's complaints of chronic pain.  The Veteran reported that his knee occasionally felt like it would give out.

An April 2011 VA treatment note reflects that the Veteran complained of pain in his left knee.  The note indicates that the Veteran denied any instability.  The examiner observed that flexion of the left knee was to 115 degrees.  No anterior/posterior instability or varus/valgus instability was found.

On VA examination in October 2011, the Veteran complained of constant pain that rated a 7 on a 0 (low) to 10 (high) pain scale.  He reported experiencing flare-ups.  The examiner observed that flexion of the left knee was to 100 degrees with pain beginning at 90 degrees.  The examiner found no limitation of extension.  Repetitive motion resulted in increased pain and less movement.  Stability was deemed normal.  The examiner indicated that there was moderate subluxation.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011), prosthetic replacement of the knee joint is assigned a 100 percent rating for one year following implantation of the prosthesis and a 60 percent rating with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The Diagnostic Code also notes that, with intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to diagnostic codes 5256, 5261, or 5262.

Following his left knee replacement, the Veteran was assigned a 100 percent disability rating for his left knee disability from August 26, 2008, through September 30, 2009 inclusive.  From October 1, 2009, a disability rating in excess of 60 percent is not warranted under the criteria of Diagnostic Code 5055, since the only higher schedular rating specifically applies to the one-year time period after implantation of a knee prosthesis.

The 60 percent rating currently assigned under Diagnostic Code 5055 to the Veteran's left knee disability from October 1, 2009, contemplates impairment of motion and weakness in that extremity.  Therefore, ratings for limitation of motion, in addition to the knee replacement, are not appropriate, as that would be pyramiding.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

A veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, the 60 percent rating under Diagnostic Code 5055 contemplates impairment of motion and weakness, and additional ratings under the Diagnostic Codes specific to range of motion or instability of the knee are not appropriate.

Furthermore, even if the Veteran was instead rated under the criteria for limitation of motion from October 1, 2009, he would be entitled to a 0 percent rating for flexion and a 0 percent rating for extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).  If he was rated under the criteria for instability, he would be entitled to a 20 percent rating for moderate instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011); see also VA examination reports from November 2009 and October 2011.  Additionally, there was no lay or medical evidence of ankylosis.  Therefore, even taking into account any additional functional impairment due to pain, weakness, fatigability or incoordination, the Veteran's current 60 percent rating is in excess of the ratings he would be assigned under Diagnostic Codes 5256, 5257, 5260 and 5261.

As such, the 60 percent disability rating assigned to the Veteran's status post total left knee replacement is the highest schedular rating available.

Urethral Constricture

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where Diagnostic Codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.  

Voiding dysfunction: 

The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding.  

Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be changed less than 2 times per day, 20 percent rating. 

Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, 40 percent rating. 

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, 60 percent rating. 

Urinary frequency: 

Daytime voiding interval between two and three hours, or; awakening to void two times per night, 10 percent rating. 

Daytime voiding interval between one and two hours, or; awakening to void three to four times per night, 20 percent rating. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night, 40 percent rating. 

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, noncompensable (0 percent) rating. 

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1.  Post void residuals greater than 150 cc, 2.  Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3.  Recurrent urinary tract infections secondary to obstruction, 4.  Stricture disease requiring periodic dilatation every 2 to 3 months: 10 percent rating. 

Urinary retention requiring intermittent or continuous catheterization, 30 percent rating.  38 C.F.R. § 4.115a. 

Under Diagnostic Code 7518, stricture of the urethra is rated as voiding dysfunction that is rated according to the particular condition as urine leakage urinary frequency or obstructed voiding.  See 38 C.F.R. § 4.115b.

A VA surgical note from March 2004 reflects that the Veteran underwent a urethral dilation.

A follow-up record from May 2004 indicates that the Veteran had to wear three pads a day.  An August 2004 follow-up note reflects that the Veteran had previously needed to use three to four pads per day, but at that time he was down to two to three pads per day.

A March 2005 VA clinic note indicates that the Veteran had good urinary flow and used two pads per day.  In September 2005, a VA urologist indicated that the Veteran used two to three pads per day.

During his June 2006 hearing, the Veteran remarked that he would usually use a commode rather than a urinal to urinate because of his difficulty urinating.  He had a prescription for pads.

An October 2006 VA follow-up record indicates that the Veteran had mild incontinence and used one pad.

April and May 2007 genitourinary clinic notes indicate that the Veteran had worsening urinary symptoms.  He reported experiencing nocturia five to six times nightly, and he used one pad per day.  In May 2007, the Veteran underwent a dilation.

On VA examination in January 2009, the Veteran reported that he experienced urgency, dysuria, and dribbling.  He had to wear two to four pads per day.  No history of recurrent urinary tract infections was reported.  Intermittent catheterization was required.

A VA prescription list from February 2009 indicates that the Veteran was prescribed catheters to be used twice a day and pads to be used three times a day as needed.

A March 2009 VA treatment record reflects that the Veteran had to use three pads per day.

In May 2009, the Veteran stated that on occasion he had to use two to six pads per day; he said he currently used four pads per day, and he used a catheter twice per day.

The Veteran stated in March 2010 that his urinary incontinence had worsened, as he had to change his pads four to five times a day.

On VA examination in July 2010, the examiner indicated that the daytime voiding interval was less than one hour.  It was noted that the Veteran experienced nocturia five times per night.  He had to change his pads more than four times per day.  No history of recurrent urinary tract infections or nephritis was noted.

A VA treatment record from December 2010 reflects that the Veteran had more than seven soaked pads per day.  He reported constant leakage.

On VA examination in January 2011, the examiner noted that the Veteran's daytime voiding interval was less than one hour, and he experienced nocturia five or more times per night.  He wore pads that had to be changed more than four times per day.  No history of recurrent urinary tract infections or nephritis was recorded.

In February 2011, the Veteran told a VA examiner that he had constant leakage that resulted in more than seven soaked pads per day.  A March 2011 follow-up record reflects that he had to use five to six pads per day.

On VA examination in October 2011, the examiner indicated that the Veteran had to wear absorbent materials which needed to be changed more than four times per day.  The daytime voiding interval was less than an hour, and nocturia occurred five or more times per night.  No history of urethral infections was noted.

Prior to May 26, 2009, the Board finds that an increased rating of 40 percent, but no higher is warranted for the Veteran's urethral constricture disability.  Prior to May 26, 2009, the evidence reflects that the Veteran experienced a voiding dysfunction due to his urethral constricture that required the wearing of absorbent materials which required changing an average of two to four times per day.  The majority of the VA treatment records for the period prior to May 26, 2009, as reviewed above, reflect that the Veteran experienced nocturia five times per night and had to wear absorbent pads which required changing two to four times per day throughout this period.  As such, a 40 percent disability rating is warranted prior to May 26, 2009.  A higher evaluation is not warranted for that period as the VA medical records do not show, and the Veteran has not contended, that he had to wear pads which on average required changing four or more times per day prior to May 26, 2009.

However, on May 26, 2009, the Veteran remarked that he currently used pads at least four times per day.  The VA treatment and examination records subsequent to May 26, 2009, support the Veteran's assertions as they indicate that he had to change his absorbent materials more than four times per day.  As such, a disability rating of 60 percent is warranted from May 26, 2009.  The Board notes that this is the maximum disability rating available under the criteria for evaluating Voiding Dysfunction, Urinary Frequency, or Obstructed Voiding.

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. At 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. At 116.

In this case, the schedular evaluations are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  Pain and some degree of interference with employment are accounted for within the ratings currently assigned for the disabilities in question.  As such, referral for extraschedular consideration is not in order here.

(Continued on next page.)

ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left knee prior to August 26, 2008, and in excess of 60 percent from October 1, 2009, is denied.

Entitlement to a disability rating of 40 percent, but no higher, for urethral constricture prior to May 26, 2009, and of 60 percent thereafter is granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


